7 F.3d 1043
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Adriene RICKS, Appellant.
No. 93-1819.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 14, 1993.Filed:  October 12, 1993.

Before BOWMAN, Circuit Judge, HENLEY, Senior Circuit Judge, and MAGILL, Circuit Judge.
PER CURIAM.


1
Adriene Ricks appeals the fifteen-month prison sentence imposed on her by the district court1 following her guilty plea to money laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i) and (a)(1)(B)(i).  We affirm.


2
Ricks requested a downward departure from the Sentencing Guidelines range based upon her family circumstances.  Family circumstances are not ordinarily relevant in determining whether a downward departure should be granted.  U.S.S.G. § 5H1.6, p.s. The district court, however, found Ricks' unusual family circumstances were not adequately considered by the Sentencing Commission and could be the basis for a downward departure.  Her husband, and co-defendant, was in a nursing home with paralysis from injuries sustained when he was shot several times in the face.  She was the sole caretaker and sole means of support of their minor son, who was recently diagnosed with epilepsy.  The district court granted Ricks' request and departed downward to fifteen months from the sentencing range of 37 to 46 months.


3
Ricks argues on appeal that the district court abused its discretion in not granting her a downward departure sufficient to entitle her to probation or home confinement.2  The government has not cross-appealed.


4
Ricks asks this court to review the extent of a downward departure from the Sentencing Guidelines.  This we cannot do.   See United States v. Left Hand Bull, 901 F.2d 647, 650 (8th Cir. 1990).  Accordingly, we affirm the judgment of the district court.



1
 The Honorable Lyle E. Strom, Chief Judge, United States District Court for the District of Nebraska


2
 Noting the lack of merit to Ricks' appeal, counsel moved to withdraw.  We denied the motion and requested that counsel file an Anders brief